Weaver, C. J.
(dissenting).— The foregoing opinion is a broad departure from the rule which has been followed by this court in highway cases for more than a quarter of a century. To accomplish that result we here explicitly overrule one case that has hitherto passed unquestioned, and undermine or disregard the authority of a dozen others. The law as we have heretofore recognized and applied it has worked no wrong or hardship to the public or to the individual citizen, while the rule now announced opens the door to endless and vexatious litigation over lines and boundaries which have been observed and acquiesced in by all parties in interest for generations. I see nothing to be gained by this radical change of point, but on the contraiy believe it will develop conditions which should be carefully avoided. For these reasons I cannot concur either in the result or in the reasoning upon which it is reached.